United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1672
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Jordan L. Mahathath

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                           Submitted: November 7, 2019
                            Filed: November 13, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Jordan Lee Mahathath appeals the above-Guidelines sentence the district court1
imposed after he pled guilty to being a felon in possession of a firearm. Counsel has

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sentence as an abuse of discretion and substantively
unreasonable. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      This court concludes that the district court did not abuse its discretion in
sentencing Mahathath, as the record reflects the district court properly considered the
18 U.S.C. § 3553(a) factors. See United States v. Feemster, 572 F.3d 455, 461-62,
464 (8th Cir. 2009) (en banc) (appellate court first ensures no significant procedural
error occurred, then considers substantive reasonableness of sentence under
deferential abuse-of-discretion standard); see also United States v. Thorne, 896 F.3d
861, 862-63 (8th Cir. 2018) (per curiam) (affirming upward variance of 83 months
where court properly weighed § 3553(a) factors); United States v. Mangum, 625 F.3d
466, 469-70 (8th Cir. 2010) (upward variance was reasonable where court made
individualized assessment based on the facts presented). The court has independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and finds no
nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-